Citation Nr: 0918959	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  95-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a 
gunshot wound to the right foot, with a third metatarsal 
fracture and retained foreign body.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to March 
1979 and from August 1984 to February 1993.  Recent evidence 
indicates an additional tour of active duty, from September 
to January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1994, which, in pertinent part, granted service 
connection for gunshot wound residuals of the right foot.  In 
a May 1996 rating decision, the RO assigned a 10 percent 
rating to the residuals of a gunshot wound to the right foot, 
with a third metatarsal fracture and retained foreign body.  
In a May 1998 decision, the Board denied a rating higher than 
10 percent for the right foot gunshot wound residuals.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an October 1999 memorandum 
decision, the Court vacated and remanded the Board's 
decision, citing failure to consider the old and new versions 
of the pertinent rating criteria.  In June 2000, the Board 
remanded the case to the RO for additional development.  The 
appeal was again remanded in February 2004.  In a decision 
dated in February 2005, the Board denied the appeal.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an October 2007 memorandum 
decision, the Court set aside the Board's decision as to the 
issue of a higher rating for right foot gunshot wound 
residuals, and remanded the case for further action.  In 
turn, the Board remanded the case for the ordered development 
in May 2008.


FINDINGS OF FACT

1.  Prior to July 19, 2004, the Veteran's residuals of a 
gunshot wound to the right foot was manifested by a healed 
third metatarsal fracture and retained metallic foreign 
bodies, nontender surgical scars, full range of motion, 
productive of more than moderate disability.

2.  Beginning July 19, 2004, additional findings of 
limitation of motion of the toes and tenderness of deep 
palpation of the scar areas, not previously shown, together 
with other manifestations including a healed third metatarsal 
fracture and retained metallic foreign bodies, more closely 
approximates moderately severe disability.


CONCLUSIONS OF LAW

1.  Prior to July 19, 2004, the criteria for a rating in 
excess of 10 percent for residuals of gunshot wound to the 
right foot, Muscle Group X, were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.46, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 4.56, 
4.72, 4.73, Diagnostic Code 5310 (1996); §§ 4.7, 4.55, 4.56, 
4.73, Diagnostic Code 5312 (2008).  

2.  Effective July 19, 2004, the criteria for a 20 percent 
rating residuals of a gunshot wound to the right foot, Muscle 
Group X, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic 
Code 5312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in March 2004, the RO advised the claimant 
of the information necessary to substantiate the claim for a 
higher rating, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was 
advised of various types of lay, medical, and employment 
evidence that could substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Once service 
connection has been granted, and an effective date and rating 
assigned, the claim has been substantiated, and VA's duty to 
notify under 38 U.S.C.A. § 5103(a) is discharged.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  Further, the notice 
requirements enumerated in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) do not apply to initial rating claims.  In 
this case, service connection was granted, and a disability 
rating and effective date assigned, in a July 1994 decision 
of the RO.  Nevertheless, in May 2008, he was furnished a 
letter in which the RO advised the claimant of the 
information considered in assigning a specific rating, as 
well as information regarding effective dates, and the 
specific rating criteria.  Thus, the duty to notify has been 
satisfied.  

With respect to the duty to assist, the veteran's service 
treatment records as well as identified VA and private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran was afforded VA examinations in 
1994, 1997, 2002, and 2004.  He failed to report for an 
examination scheduled for August 2008, and a supplemental 
statement of the case dated in October 2008 informed him that 
in addition to written notice, the RO had attempted to 
contact him by phone regarding the examination.  Later, the 
RO learned that the Veteran was deployed until December 2008.  
Examinations were scheduled for January 2009, but the Veteran 
failed to report, with no reason given.  Accordingly, good 
cause not having been shown, the Board will decide the case 
on the evidence of record.  

Thus, the Board finds that all necessary notification and 
development possible in light of the Veteran's failure to 
report for an examination has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

The veteran's service treatment records reflect that on 
August 31, 1992, the Veteran was seen after having been 
accidentally shot in the right foot with a 22-caliber weapon 
two days earlier, while away from the base.  He had initially 
been treated by a private physician.  Initial examination 
disclosed a clean entry wound at the 4th toe, and a clean 
exit wound behind the great toe.  He was hospitalized at a 
service department medical facility from August 31 to 
September 4, 1992.  It was noted that he had sustained 
multiple fractures of the third metatarsal.  On August 31, he 
underwent open irrigation and debridement of the wound, with 
removal of retained fragments, and fixation of the third 
metatarsal.  On September 3, the remaining large bullet 
fragment (0.5 cm) was removed, and delayed primary closure of 
the wound was performed.  At discharge he was reported to be 
afebrile with minimal pain in the right foot.  The dressing 
was clean, dry and intact.  He was instructed to keep the 
dressing and cast nonweight bearing, clean and dry and was 
given 30 days of convalescent leave.  An X-ray study of his 
right foot in October 1992 showed a shattered third 
metatarsal with metallic fragments within the soft tissue.  
It was indicated that the fracture was comminuted and was in 
the distal right third metatarsal.

The veteran was afforded a VA orthopedic examination in June 
1994.  It was indicated that his wound had healed well and 
had healed without infection or neurologic injury and his 
foot was entirely intact.  His only current complaint was 
that after any type of repetitive use such as jogging or 
using a shovel he would notice irritation in the area several 
days after the use.

On examination the veteran ambulated with a comfortable heel- 
to-toe gait in his bare feet.  He was able to walk on his 
toes for a distance of 10 feet and walk on his heels for a 
distance of 10 feet without difficulty.  There were no 
postural or fixed deformities of the right foot.  The gunshot 
wound was noted to have entered on the dorsal side and exited 
on the plantar side between the 3rd and 4th toes, just 
proximal to the metatarsal heads.  The wound was described as 
well healed.  It was indicated that there seemed to be no 
residual neurovascular impairment.  The foot was completely 
normal to palpation.  The contour of the foot was normal.  
Range of motion of the foot and ankle were normal compared 
with the left side.  The impression was gunshot wound from a 
pistol of the right foot which was well healed and exhibited 
no objective evidence of impairment from the examination.

Outpatient treatment records dated in 1995 show that the 
Veteran complained of pain and swelling in the right foot; 
however, no tenderness or swelling was shown on examination.  
An X-ray in March 1995 disclosed multiple metallic fragments 
from prior gunshot wound with a fracture of the 3rd 
metatarsal, with no evidence of acute abnormality.  

The veteran reported continued irritation, swelling, and 
occasional hot shooting pains in the right foot during a 
January 1996 RO hearing.  

During a September 1997 VA foot examination, the veteran 
reported right foot pain after sustained jogging.  The 
examination revealed normal posture and a normal heel and toe 
gait walking for about ten feet.  Two surgical scars, one 
measuring two centimeters and the other measuring four to 
five centimeters over the dorsal surface along the metatarsal 
areas, were noted.  There was no deformity, tenderness, skin 
or vascular changes, or weakness of the regional muscle 
groups.  Range of motion of all toes was normal and painless.  
An X-ray study of the right foot showed scattered metallic 
foreign body densities overlying the 1st, 2nd and 3rd 
midmetatarsals.  There was an old healed third metatarsal 
fracture.

The veteran underwent a further VA foot examination in May 
2002, during which he reported pain and swelling of the right 
foot with vigorous activity.  The examination revealed normal 
sensation of the feet, with well-healed dorsal incisions from 
his previous injury.  The veteran had normal flexion at his 
second through fifth metatarsophalangeal joints to 60 
degrees, as well as extension to 30 degrees.  There was no 
numbness of tingling in any of the toes and normal sensation.  
The examination was also negative for tenderness and pain in 
the metatarsal heads and for obvious deformity of the foot.  
The veteran was able to do a single straight leg raise on the 
foot without any obvious pain or limitation.  The examiner 
noted that, in view of both the spine and foot symptoms, the 
veteran could do moderate activities, but vigorous activities 
were significantly limited.

In a September 2002 statement, C. Bash, M.D., stated that the 
Veteran had a back injury with pain radiating to his right 
foot.  He attributed foot pains to sciatica.

The veteran underwent a further VA feet examination in July 
2004, during which he described right foot pain as hot, and 
stated the pain occurred with activities such as lifting 
objects over fifty pounds, walking over one mile, or standing 
one hour.  He also reported swelling on the dorsal aspect of 
the right foot and noted that he could not move the foot at 
all during flare-up periods.  He stated that he was currently 
working as a teacher and had difficulty moving audio and 
video equipment.  The examination revealed a two centimeter 
dorsal incision over the second metatarsal, a four centimeter 
dorsal incision over the fourth metatarsal, and a one-half 
centimeter plantar incision ball under the second metatarsal.  
The foot was otherwise normal in appearance.  Range of motion 
of the right ankle revealed dorsiflexion to zero degrees with 
no pain, plantar flexion to 50 degrees with no pain, 
inversion to 35 degrees with no pain, and eversion to 15 
degrees with no pain.  Range of motion studies of the toes 
revealed right great metatarsophalangeal flexion to 20 
degrees and extension to 10 degrees, right second 
metatarsophalangeal flexion to 20 degrees and extension to 10 
degrees, right third metatarsophalangeal flexion to 20 
degrees and extension to 20 degrees, right fourth 
metatarsophalangeal flexion to 20 degrees and extension to 20 
degrees, and right fifth metatarsophalangeal flexion to 20 
degrees and extension to 20 degrees.  The normal range of 
motion for all of these movements was noted to be 40 degrees, 
which was obtained in all corresponding tests in the left 
foot.  Range of motion of the right interphalangeal great toe 
flexion to zero degrees actively and to 45 degrees passively, 
with normal range of motion noted to be to 90 degrees, which 
was obtained in the left toe.  Right proximal interphalangeal 
second toe flexion to was zero degrees actively and to 35 
degrees passively; normal range of motion noted to be to 35 
degrees, which was obtained in the left toe.  Right proximal 
interphalangeal motion in the third, fourth, and fifth toes 
was to 35 degrees actively and passively, noted to be normal.  
The examiner noted that all motions were performed without 
pain.  There was no evidence of edema, weakness, or 
impairment of propulsion thrust in walking, but the examiner 
did note mild tenderness over incision sites on the right 
foot on deep palpation.  The veteran could walk for up to a 
mile and stand for up to an hour.  No other abnormalities of 
the feet were noted on examination.  X-rays revealed metallic 
foreign bodies and an old fracture deformity of the right 
third metatarsal, with no acute abnormalities.

As noted above, the Veteran did not report for scheduled 
examinations concerning his condition.  He was apparently 
deployed to Iraq at the time of the first of these 
examinations, and no response was received as to the second, 
although he had reportedly returned from deployment.  

III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).   

Generally, injuries affecting gunshot and shell fragment 
wounds are evaluated as muscle injuries, under 38 C.F.R. § 
4.73.  The criteria for evaluating muscle injuries were 
revised during the pendency of this appeal, effective July 3, 
1997.  Where a law or regulation changes during the course of 
an appeal, the version most favorable to an appellant 
applies, except that the revised version can be applied no 
earlier than the effective date of that change.  VAOPGCPREC 
3-2000 (2000).  

Under both sets of criteria, Diagnostic Codes 5301-5323 
explain the function and location of 23 muscle groups for 
which rating criteria are provided.  Ratings are assigned 
under each code based on whether the disability resulting 
from muscle injury is slight, moderate, moderately severe, or 
severe.  To determine the severity of the injury, it is 
necessary to look at the type of injury, history and 
complaint, and objective findings.  38 C.F.R. § 4.56 (1996); 
38 C.F.R. § 4.56(d) (2008).  

Under both sets of criteria, Diagnostic Code 5310 concerns 
Muscle Group X, which encompasses the intrinsic muscles of 
the foot.  Functions of these muscles include movements of 
the forefoot and toes and propulsion thrust in walking.  
Under this section, a 10 percent evaluation is warranted for 
moderate disability of the muscles of Group X, while a 20 
percent evaluation is in order for moderately severe 
disability, and a 30 percent rating is warranted for severe 
disability.  38 C.F.R. § 4.73, Code 5310.   

Additionally, under both the new and old regulations, the 
cardinal signs and symptoms of muscle disability for VA 
purposes are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  3 8 C.F.R. § 4.54 (1996), § 4.56(c) 
(2008).  

Old Criteria

Under the prior rating criteria, "slight" (insignificant) 
disability of muscles reflects a simple wound of muscle 
without debridement, infection or effects of laceration.  
Service department record of wound of slight severity or 
relatively brief treatment and return to duty, and healing 
with good functional results.  No consistent complaint of 
cardinal symptoms of muscle injury or painful residuals.  
Objective findings consist of minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no retained 
metallic fragments.  38 C.F.R. § 4.56(a) (1996).

A "moderate" muscle disability was characterized by a 
through-and-through or deep penetrating wound of relatively 
short track by single bullet or a small shell or a shrapnel 
fragment and there is an absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.  There is a service department record or 
other sufficient evidence of hospitalization in service for 
treatment of the wound.  There is record in the file of 
consistent complaint from first examination forward of one or 
more of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.  The 
objective findings include entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of the missile through muscle 
tissue with signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. § 
3.56(b) (1996). 

"Moderately severe" disability of muscle is contemplated 
when there is a through-and-through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity with debridement or with prolonged infection or 
with sloughing of soft parts and intramuscular cicatrization.  
There is a service department record or other sufficient 
evidence showing hospitalization for a prolonged period in 
service for treatment of a wound of severe grade.  There is 
record in the file of consistent complaint from first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds.  The objective findings include entrance 
and (if present) exit scars relatively large and so situated 
as to indicate track of the missile through important muscle 
groups.  There are indications on palpation of moderate loss 
of deep fascia or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
with the sound side.  38 C.F.R. § 4.56(c) (1996).

"Severe" disability of muscles is contemplated when there 
is a through-and-through or deep penetrating wound due to a 
high velocity missile or large or multiple low velocity 
missiles or the explosive effect of high velocity missiles or 
a shattering bone fracture with intensive debridement or 
prolonged infection and sloughing of soft parts and 
intramuscular binding and cicatrization.  The objective 
findings include extensive ragged, depressed and adherent 
scars of the skin so situated as to indicate wide damage to 
muscle groups in the track of the missile.  An X-ray may show 
minute multiple scattered foreign bodies indicating spread of 
intramuscular trauma and explosive effect of the missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  There are soft or flabby muscles in the 
wound area.  The muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movement show positive 
evidence of severe impairment of function.  38 C.F.R.  § 
4.56(d).

The prior regulations also included a number of regulations 
pertaining to the analysis and evaluation of muscle injuries, 
in 38 C.F.R. §§ 4.47-4.54.  These were omitted when the 
regulations were revised, on that basis that they consisted 
largely of background medical information, and were not 
appropriate for a regulation.  62 Fed. Reg. 30235-30240 (June 
3, 1997).  The Board observes that at the time these 
regulations were promulgated, there was not the strict 
demarcation between medical and adjudicatory functions and 
expertise as presently exists.  See, e.g, Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (a layman is not competent 
to offer a diagnosis or medical opinion); Jones v. Principi, 
16 Vet. App. 219, 225 (2002) (Board must provide a medical 
basis other than its own unsubstantiated conclusions to 
support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  

Nevertheless, prior to June 3, 1997, they were in fact 
regulations.  As pointed out by the Court, one of these 
regulations provided that "[t]hrough and through wounds and 
other wounds of the deeper structures almost invariably 
destroy parts of muscle groups and bring about intermuscular 
fusion and binding by cicatricial tissue and adherence of 
muscle sheath."  38 C.F.R. § 4.47 (1996) (emphasis added).  
Further, "[a]fter prolonged exertion the stresses and 
strains due to these disarrangements bring about fatigue and 
pain, thus further interfering with the function of the 
part."  Id.  The Court also pointed out that there was no 
evidence of whether the veteran had intermuscular scarring, 
and directed the Board to correctly apply the law, and to 
gather additional medical evidence of intermuscular scarring.  

In further discussing scarring in the muscles, the old 
regulations provided:  "Shrapnel and shell fragments and 
high velocity bullets may inflict massive damage upon muscles 
with permanent residuals.  The principal symptoms of 
disability from such muscle injuries are weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement.  
The physical factors are intermuscular fusing and binding, 
and welding together of fascial planes and aponeurotic 
sheaths. In those scar-bound muscles strength is impaired, 
the threshold of fatigue is lowered and delicate coordination 
is interfered with."  38 C.F.R. § 4.50 (1996).

The Veteran failed to report for an examination, to determine 
whether he has intermuscular scarring.  However, on the 1994 
examination, the Veteran's wound was well-healed, and 
completely normal to palpation.  In 1997, there was no 
weakness of the regional muscle groups, and range of motion 
of all toes was normal and painless.  The 2002 examination 
disclosed well-healed scars.  Range of motion was normal, 
there was no tenderness or pain, and there was no obvious 
deformity of the foot.  The 2004 examination disclosed the 
foot to be normal except for incision scars.  There was no 
additional limitation on repetitive motion.  There was no 
evidence of weakness or impairment of propulsion thrust in 
walking, and other than tenderness (discussed below) no 
abnormalities in the feet were noted.  There was no weakness.  

Thus, there is no positive evidence of intermuscular 
scarring.  Examinations have stated that there is no 
weakness, including on additional limitation on repetitive 
motion.  Weakness is noted to be one of the principal 
symptoms of muscular scarring.  In addition, the wound was 
normal to palpation, whereas the pertinent regulations 
indicate that physical manifestations are intermuscular 
fusing and binding, adherence of muscle sheath, and welding 
together of fascial planes and aponeurotic sheaths.  

Moreover, under those prior regulations, "disabilities due 
to residuals of muscle injuries will be evaluated on the 
basis laid down in §§ 4.55 and 4.56 and on the type of 
disability pictures appended to the ratings listed."  38 
C.F.R. § 4.54 (1996).  "The type of disability pictures are 
based on the cardinal symptoms of muscle disability 
(weakness, fatigue, pain, uncertainty of movement) and on the 
objective evidence of muscle damage and the cardinal signs of 
muscle disability (loss of power, lowered threshold of 
fatigue and impairment of coordination)."  Id.  

This suggests that 38 C.F.R. § 4.47 should not operate as a 
presumption of intermuscular scarring, where there is a 
through and through wound.  In this regard, it points to 
38 C.F.R. § 4.56 as the primary regulation for rating muscle 
injuries.  Under 38 C.F.R. § 4.56, a through and through 
wound is specifically identified as a type of wound that may 
constitute moderate injury, which would not be the case if a 
through and through wound was presumed to cause intermuscular 
cicatarization, a criteria listed for moderately severe 
disability.  See also 38 C.F.R. § 4.72, noting that a 
"through-and-through injury, with muscle damage, is always 
at least a moderate injury for each group of muscles 
damaged."  Moreover, the intermuscular scarring is listed in 
38 C.F.R. § 4.56 under the "type of injury," rather than 
under "objective findings."  The inservice hospital report 
did not disclose any intermuscular scarring, suggesting that 
it was not that type of injury.

Therefore, the Board finds that the prior regulation, 
38 C.F.R. § 4.7, does not require that a through and through 
wound be considered to be moderately severe, absent some 
positive evidence of intermuscular cicatarization, which has 
not been shown in this case.  

New Criteria

"Slight" disability of muscles results from a simple wound 
of muscle without debridement or infection.  There is service 
department record of superficial wound with brief treatment 
and return to duty, and of healing with good functional 
results.  There are no cardinal signs or symptoms of muscle 
disability, minimal scar, and no evidence of fascial defect, 
atrophy, or impaired tonus.  There is no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1).

"Moderate" disability of the muscles is shown by through 
and through or deep penetrating wounds of short track by a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement or prolonged infection.  The history of a 
moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side. 
38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by 
a through and through or deep penetrating wound, by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

"Severe" disability consists of through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. Furthermore, objective 
findings of a severe disability include the following: 
ragged, depressed, and adherent scars that indicate wide 
damage to the muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side indicate severe impairment of 
function. 38 C.F.R. § 4.56.  If present, the following are 
also signs of severe muscle disability: (1) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (2) 
adhesion of a scar to one of the long bones, scapula, pelvic 
bones, sacrum, or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where the bone 
is normally protected by muscle; (3) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (4) visible or measurable atrophy; 
(5) adaptive contraction of an opposing group of muscles; (6) 
atrophy of muscle groups not in the tract of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (7) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56.

While the Veteran has X-ray evidence of multiple foreign 
bodies in the soft tissues, none of the other criteria for a 
severe muscle disability are suggested; in particular, there 
is no evidence of impairment of muscle function, let alone 
the severe impairment contemplated by this rating.  

Both New and Old Criteria

The Veteran's disability has been rated as moderate.  With 
respect to the injury, it was a through-and-through wound of 
very short track, entering at the 4th toe, and exiting behind 
the great toe, and consisted of a single bullet.  There is no 
evidence of explosive effect of high velocity missile or 
prolonged infection.  A question has arisen, however, 
regarding whether debridement of the wound is at least a 
moderately severe injury.  The rating criteria provide that 
for "slight" disability, the wound was "without 
debridement"; for moderate disability, an "absence of" 
(old criteria) or "without" (new criteria) "residuals of 
debridement"; and for moderately severe disability, "with 
debridement."  As can be seen, only the "slight" and 
"moderately severe" criteria categorically require that 
debridement of the wound did or did not occur.  The criterion 
for "moderate" disability, in contrast, is less specific, 
requiring that there be no "residuals of debridement" 
(emphasis added).  Thus, the Board interprets this to mean 
that a history of debridement of the wound, alone, is not 
dispositive of moderately severe disability.  No specific 
residuals of debridement have been identified.

With respect to the treatment of the injury, the 
hospitalization in this case of 5 days was not prolonged.  
Both "moderate" and "moderately severe" disabilities 
contemplate the presence of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by injured muscles.  

For moderate disability, entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of the missile through muscle tissue 
with signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus and of definite 
weakness or fatigue in comparative tests.  For moderately 
severe, entrance and (if present) exit scars are relatively 
large and so situated as to indicate track of the missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia or moderate loss of 
muscle substance or moderate loss of normal firm resistance 
of muscles compared with the sound side.  

As noted above, the track in this case was short, with the 
bullet entering the top of the foot at the 4th toe, and out 
the bottom behind the great toe.  The entrance and exit 
wounds were not extensive; indeed, the wound had to be 
enlarged during the course of surgery to gain access to the 
retained metallic fragments and shattered metatarsal bone.  

As to objective findings, prior to the 2004 examination, the 
examinations disclosed retained metallic fragments, a healed 
fracture, and well healed scars.  There was no evidence of 
weakness.  The VA examinations have not disclosed any 
neurologic injury as a result of the gunshot wound and range 
of motion of his right foot and ankle were normal.  The 
evidence does not indicate that the gunshot wound of the 
veteran's right foot resulted in more than moderate 
disability.  While the Veteran has subjective complaints of 
pain, range of motion testing, however, revealed no pain in 
the individual joints, and there was no decrease in function 
on repetitive movements.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R.  §§ 4.40, 4.45.  

There is also no evidence of severe unilateral flat foot, 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities (20 percent under 
Diagnostic Code 5276); unilateral claw foot, with all toes 
tending to dorsiflexion, limitation of dorsiflexion of the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (20 percent under 
Diagnostic Code 5278); or a moderately severe foot injury (20 
percent under Diagnostic Code 5284).  Thus, prior to July 19, 
2004, the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

However, the July 2004 examination disclosed symptoms not 
previously shown.  There was limitation of motion in all of 
the metatarsal joints of the toes, and three of the proximal 
interphalangeal (PIP) joints.  In addition, there was mild 
tenderness over the incision sites of the right foot on deep 
palpation.  This is the first objective indication of 
functional impairment resulting from the Veteran's gunshot 
wound.  In view of the documented retained metallic 
fragments, and fracture residuals, the Board finds that 
beginning July 19, 2004, the Veteran's symptomatology may be 
considered to more closely approximate moderately severe 
disability, under both the new and old criteria.  
Accordingly, a higher, 20 percent rating is warranted as of 
that date.  In reaching this determination, the benefit-of-
the-doubt rule has been applied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  


ORDER

Prior to July 19, 2004, entitlement to an initial evaluation 
in excess of 10 percent for residuals of a gunshot wound to 
the right foot is denied.

Beginning July 19, 2004, entitlement to an evaluation of 20 
percent for residuals of a gunshot wound to the right foot is 
granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


